Citation Nr: 1510887	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1976.

This case comes to Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a January 2015 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right foot disability and bilateral knee disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an unappealed June 1977 decision, the Board denied entitlement to service connection for a right foot disability.

2.  The evidence associated with the claims file subsequent to the June 1977 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot disability.

3.  In an unappealed June 1977 decision, the Board denied entitlement to service connection for a bilateral foot disability.

4.  The evidence associated with the claims file subsequent to the June 1977 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence has not been previously presented to VA.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran originally filed claims of entitlement to service connection for a right foot disability and bilateral knee disability in April 1976.  A November 1976 rating decision denied service connection based on a finding that there was no evidence of any current disability.  The Veteran appealed that decision to the Board and the claim was denied in a June 1977 Board decision.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the June 1977 Board decision included the Veteran's service medical records, which showed complaints of left heel and right knee symptoms; a physical profile that shows stress fractures for both knees and both heels; and an October 1976 VA examination with a clinically negative orthopedic examination. 

The pertinent evidence that has been received since the unappealed Board decision includes the Veteran's statements that he has experienced knee and heel pain since service, and an October 2012 VA examination which shows diagnoses of right foot plantar calcaneal spurs, bilateral knee degenerative joint disease, and a resolved right knee stress fracture.

Based upon the evidence that previously existed, that evidence may cure one of the prior evidentiary defects that was the basis for the previous denial.  The Board finds that the Veteran's statements that his right foot and bilateral knee pain has existed since active service and that there is present evidence of a right foot and bilateral knee disabilities are new and material. They are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim and are presumed credible for the purpose of determining whether to reopen the claim.  Accordingly, reopening of the claims of entitlement to service connection for a right foot disability and bilateral knee disability is warranted.


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for a right foot disability is reopened.  To that extent only, the claim is granted.

New and material evidence has been presented and the claim of entitlement to service connection for a bilateral knee disability is reopened.  To that extent only, the claim is granted.


REMAND

During the January 2015 Board hearing, the Veteran testified that he received treatment at the Overton Brooks VA Medical Center six months prior to the hearing.  However, VA medical records associated with the claims file are dated from September 2010 to November 2012.  The Veteran also testified that a VA physician related his current symptoms to service.  Therefore, on remand, all outstanding VA medical records pertaining to treatment of knee and foot symptoms dated from November 2012 to the present must be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained, to include any outstanding VA medical records pertaining to the treatment of any foot or knee disabilities dated from November 2012 to the present. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


